EXECUTION COPY CREDIT AGREEMENT Dated as of January 24, 2003 among AMERON INTERNATIONAL CORPORATION, as the Borrower, and The Subsidiaries of the Borrower from time to time party hereto, as Guarantors, BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer, BNP PARIBAS, as Syndication Agent, and The Other Lenders Party Hereto BANC OF AMERICA SECURITIES LLC and BNP PARIBAS, as Co-Lead Arrangers and Joint Book Managers TABLE OF CONTENTS Section Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms. 1 1.02 Other Interpretive Provisions. 23 1.03 Accounting Terms. 24 1.04 Rounding. 24 1.05 References to Agreements and Laws. 24 1.06 Times of Day. 25 1.07 Letter of Credit Amounts. 25 1.08 Exchange Rates; Currency Equivalents. 25 1.09 Additional Permitted Foreign Currencies. 25 1.10 Redenomination of Certain Permitted Foreign Currencies. 26 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 26 2.01 Loans. 26 2.02 Borrowings, Conversions and Continuations of Loans. 26 2.03 Letters of Credit. 28 2.04 Prepayments. 35 2.05 Termination or Reduction of Aggregate Revolving Commitments. 36 2.06 Repayment of Loans. 37 2.07 Interest. 37 2.08 Fees. 37 2.09 Computation of Interest and Fees. 38 2.10 Evidence of Debt. 38 2.11 Payments Generally. 39 2.12 Sharing of Payments. 40 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 41 3.01 Taxes. 41 3.02 Illegality. 42 3.03 Inability to Determine Rates. 42 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate Loans. 43 3.05 Funding Losses. 44 3.06 Matters Applicable to all Requests for Compensation. 45 3.07 Survival. 45 ARTICLE IV GUARANTY 45 4.01 The Guaranty. 45 4.02 Obligations Unconditional. 45 4.03 Reinstatement. 46 4.04 Certain Additional Waivers. 47 4.05 Remedies. 47 4.06 Rights of Contribution. 48 4.07 Guarantee of Payment; Continuing Guarantee. 49 ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 49 5.01 Conditions of Initial Credit Extension. 49 5.02 Conditions to all Credit Extensions. 53 ARTICLE VI REPRESENTATIONS AND WARRANTIES 54 6.01 Existence, Qualification and Power; Compliance with Laws. 54 i 6.02 Authorization; No Contravention. 54 6.03 Governmental Authorization; Other Consents. 54 6.04 Binding Effect. 54 6.05 Financial Statements; No Material Adverse Effect. 55 6.06 Litigation. 55 6.07 No Default. 56 6.08 Ownership of Property; Liens. 56 6.09 Environmental Compliance. 56 6.10 Insurance. 57 6.11 Taxes. 57 6.12 ERISA Compliance. 57 6.13 Subsidiaries. 58 6.14 Margin Regulations; Investment Company Act; Public Utility Holding Company Act. 58 6.15 Disclosure. 58 6.16 Compliance with Laws. 59 6.17 Intellectual Property. 59 6.18 Solvency. 59 6.19 Investments. 59 6.20 Business Locations. 59 6.21 Brokers' Fees. 60 6.22 Labor Matters. 60 6.23 Nature of Business. 60 6.24 Representations and Warranties from Other Loan Documents. 60 ARTICLE VII AFFIRMATIVE COVENANTS 60 7.01 Financial Statements. 60 7.02 Certificates; Other Information. 61 7.03 Notices and Information. 63 7.04 Payment of Obligations. 64 7.05 Preservation of Existence, Etc. 64 7.06 Maintenance of Properties. 64 7.07 Maintenance of Insurance. 64 7.08 Compliance with Laws. 65 7.09 Books and Records. 65 7.10 Inspection Rights. 65 7.11 Use of Proceeds. 65 7.12 Additional Guarantors. 65 7.13 Pledged Assets. 66 7.14 Further Assurances. 66 ARTICLE VIII NEGATIVE COVENANTS 67 8.01 Liens. 67 8.02 Investments. 68 8.03 Indebtedness. 70 8.04 Fundamental Changes. 71 8.05 Dispositions. 71 8.06 Restricted Payments. 72 8.07 Change in Nature of Business. 72 8.08 Transactions with Affiliates and Insiders. 72 8.09 Burdensome Agreements. 72 8.10 Use of Proceeds. 73 ii 8.11 Financial Covenants. 73 8.12 Capital Expenditures. 74 8.13 Prepayment of Other Indebtedness, Etc. 74 8.14 Organization Documents; Fiscal Year. 74 8.15 Ownership of Subsidiaries. 74 8.16 Sale Leasebacks. 75 ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 75 9.01 Events of Default. 75 9.02 Remedies Upon Event of Default. 77 9.03 Application of Funds. 78 ARTICLE X ADMINISTRATIVE AGENT 79 10.01 Appointment and Authorization of Administrative Agent. 79 10.02 Delegation of Duties. 79 10.03 Liability of Administrative Agent. 79 10.04 Reliance by Administrative Agent. 80 10.05 Notice of Default. 80 10.06 Credit Decision; Disclosure of Information by Administrative Agent. 81 10.07 Indemnification of Administrative Agent. 81 10.08 Administrative Agent in its Individual Capacity. 82 10.09 Successor Administrative Agent. 82 10.10 Administrative Agent MayFile Proofs of Claim. 82 10.11 Collateral and Guaranty Matters. 83 10.12 Other Agents; Arrangers and Managers. 84 ARTICLE XI MISCELLANEOUS 84 11.01 Amendments, Etc. 84 11.02 Notices and Other Communications; Facsimile Copies. 86 11.03 No Waiver; Cumulative Remedies. 87 11.04 Attorney Costs, Expenses and Taxes. 87 11.05 Indemnification by the Borrower. 87 11.06 Payments Set Aside. 88 11.07 Successors and Assigns. 88 11.08 Confidentiality. 91 11.09 Set‑off. 92 11.1 Interest Rate Limitation. 92 11.11 Counterparts. 93 11.12 Integration. 93 11.13 Survival of Representations and Warranties. 93 11.14 Severability. 93 11.15 Tax Forms. 93 11.16 Replacement of Lenders. 95 11.17 Governing Law. 96 11.18 Waiver of Right to Trial by Jury. 96 11.19 Judgment Currency. 96 SIGNATURES S-1 iii SCHEDULES 1.01 Existing Letters of Credit 2.01 Commitments and Pro Rata Shares 6.03 Required Consents, Authorizations, Notices and Filings 6.06 Litigation 6.10 Insurance 6.13(a) Corporate Structure 6.13(b) Subsidiaries 6.17 Intellectual Property Matters 6.20(a) Real Properties 6.20(b) Collateral Locations 6.20(c) Chief Executive Office, Jurisdiction of Incorporation, Principal Place of Business 6.22 Labor Matters 8.01 Existing Liens 8.02 Existing Investments 8.03 Existing Indebtedness 11.02 Administrative Agent's Office, Certain Addresses for Notices EXHIBITS 2.02 Form of Loan Notice 2.10 Form of Revolving Note 7.02(b) Form of Compliance Certificate 7.12 Form of Joinder Agreement 11.07 Form of Assignment and Assumption iv CREDIT AGREEMENT This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time to time, the "Agreement") is entered into as of January 24, 2003 by and among AMERON INTERNATIONAL CORPORATION, a Delaware corporation (together with any permitted successors and assigns, the "Borrower"), the Subsidiary Guarantors (as defined herein), the Lenders (as defined herein), and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer (each, as defined herein). The Borrower has requested that the Lenders provide credit facilities in an aggregate amount of $100,000,000 (the "Credit Facilities ") for the purposes hereinafter set forth, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth below: "1996 Note Purchase Agreement" means that certain Note Purchase Agreement dated August 28, 1996 among the Borrower and the applicable Senior Noteholders, as the same may be amended, modified, restated or supplemented and in effect from time to time in accordance with the terms hereof. "2003 Note Purchase Agreement" means that certain Note Purchase Agreement dated January 24, 2003 among the Borrower and the applicable Senior Noteholders, as the same may be amended, modified, restated or supplemented and in effect from time to time in accordance with the terms hereof. "Acquisition" by any Person, means the acquisition by such Person, in a single transaction or in a series of related transactions, of all of the Capital Stock or all or substantially all of the Property of another Person, whether or not involving a merger or consolidation with such other Person and whether for cash, property, services, assumption of Indebtedness, securities or otherwise. "Administrative Agent" means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. "Administrative Agent's Office" means, with respect to any Available Currency, the Administrative
